Civil action to recover $34.50, the value of merchandise alleged to have been sold and delivered to the defendant by plaintiff.
From a verdict and judgment in favor of defendant, the plaintiff appeals, assigning errors.
Judgment for the plaintiff was entered in the court of a justice of the peace, but this was reversed when brought up on recordari and tried in the Superior Court, the jury having rendered a verdict for the defendant.
The only question presented is whether the judgment of the justice of the peace became final upon the defendant's failure to bring his appeal to the next ensuing term of the Superior Court. C. S., 661, and 1530. But his Honor finds that the defendant was misled by the justice of the peace, and that he did all that the law required of him after he had notice of the justice's judgment. In this we discover no error.
A justice of the peace is not obliged to render judgment at the conclusion of the hearing of a case, but he may take the same under advisement. Reeves v. Davis, 80 N.C. 209. When this is done, and judgment subsequently rendered, he should notify the parties of its rendition.Osborne v. Furniture Co., 121 N.C. 364, 28 S.E. 362.
There is no reversible error appearing on the record, hence the verdict and judgment will be upheld.
No error.